K&L GATES LLP STATE STREET FINANCIAL CENTER ONE LINCOLN STREET BOSTON, MA 02111 T +1 F +1 klgates.com December 26, 2013 VIA EDGAR Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 02549 Attention: Anu Dubey Re: John Hancock Investment Trust Amendment to Registration Statement on Form N-1A Dear Ms. Dubey: On behalf of John Hancock Investment Trust (the “Trust”), we submit this letter in response to additional comments that the staff of the Securities and Exchange Commission (the “SEC”) made by telephone on December 20, 2013 in connection with the Trust’s responses to the staff’s comments on the Post-effective Amendment to the Trust’s Registration Statement on Form N-1A (the “Amendment”), as detailed in the following table. File Nos. Series Post-Effective Amendment No. Date Amendment Filed Date Response Filed 1933 Act 1940 Act 002-10156; 811-00560 Seaport Fund (the “Fund”) 75 October 2, 2013 December 18, 2013 For convenience, we have set forth each additional comment below, followed by the Trust’s response. In this letter, capitalized terms have the same meaning as in the Amendment, unless otherwise stated. Comment — In Comment 34, the staff had asked the Fund to explain the meaning of the phrase “significant short positions” in the “Fund summary — Principal investment strategies” section of the prospectus, and whether there was an expected percentage of assets that the Fund expected to be represented by short positions. The Fund had responded supplementally that it may hold short positions up to or in excess of 50% of its total assets. The staff now asks the Fund to disclose this investment policy in the prospectus. Response to Comment — The Fund respectfully declines to make any changes in response to this comment. The Fund believes that the current disclosure regarding the extent to which it may hold significant short positions is sufficient. The staff has requested that the Trust provide the following representations in its response to the staff’s comments: In connection with the Amendment, the Trust acknowledges that: 1. The Trust is responsible for the adequacy and accuracy of the disclosure in the Amendment; Page 2 December 26, 2013 2. Staff comments or changes to disclosure in response to staff comments in the filings reviewed by the staff do not foreclose the SEC from taking any action with respect to the Amendment; and 3. The Trust may not assert staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. * If you have any questions regarding the foregoing, please do not hesitate to contact me at (617) 261-3240 or Nicholas J. Kolokithas, Assistant Secretary of the Trust, at (617) 663-4324. Sincerely, /s/ George P. Attisano George P. Attisano Cc: Nicholas J. Kolokithas
